Citation Nr: 1044922	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  05-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to an initial and staged rating in excess of 70 
percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers	


ATTORNEY FOR THE BOARD

John Francis, Counsel 





INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and a 30 percent rating, effective February 2004, a total rating 
for mental health hospitalization effective March 16, 2004 to May 
31, 2004, and a 30 percent rating thereafter for PTSD.   

In a May 2005 rating decision, the RO corrected the effective 
date for service connection in February 2004. 

In April 2007, the RO granted an increased rating of 70 percent 
for PTSD, effective in November 2005.   In August 2010, the RO 
granted an increased initial rating of 70 percent, effective the 
date of receipt of claim for service connection in February 2004, 
continued the total rating for hospitalization from March 16, 
2004 to May 31, 2004, and granted a 70 percent rating thereafter 
for PTSD.  

In February 2009, the Board remanded the claim for further 
development.  


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as nightmares, 
flashbacks, hypervigilance, startle reaction, impaired impulse 
control, anxious and depressed mood, occasional suicidal 
ideations with no plan, difficulty establishing and maintaining 
relationships with family and friends, and difficulty adapting to 
workplace stress, primarily because of an inability to deal with 
others in authority.  Impairment of social and occupational 
function is not total because there is no display gross 
impairment of thought functions or communications, delusions or 
hallucinations, disorientation, significant memory loss, or 
inability to accomplish the daily activities of living.   Though 
strained, the Veteran maintains relationships with family and 
fellow veterans and participates in some recreational activities 
such as golf and veteran's reunions.   


CONCLUSION OF LAW

The criteria for an initial or staged rating in excess of 70 
percent have not been met at any time during the period covered 
by this appeal exclusive of a total rating from March 16, 2004 to 
May 31, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.2, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 
9411 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and; (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims further held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the veteran is challenging the initial evaluation assigned 
following the grant of service connection.  In Dingess, the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any evidence 
that could not be obtained.  VA has also obtained medical 
examinations.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

The Veteran served as a U.S. Army infantryman including combat 
service in the Republic of Vietnam.  The Veteran was awarded the 
Combat Infantryman's Badge.  He contends that his PTSD is more 
severe than is contemplated by the initial and staged 70 percent 
rating.  The Veteran has been granted a total disability rating 
based on individual unemployability, effective November 2005.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.   Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999). 

VA regulations require evaluation of mental disorders using the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  
38 C.F.R. §§ 4.125, 4.126. 

The General Rating Formula for Mental Disorders (including PTSD) 
provides that a 70 percent rating is warranted for occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id. 

Global assessment of functioning (GAF) scores, which reflect the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are also 
useful indicators of the severity of a mental disorder.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th Ed.) 
(DSM-IV) (1996).  GAF scores ranging from 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
indicate that the individual is functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores from 51 to 
60 are indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  DSM-IV at 47.  

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).  When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The rating 
agency shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment rather 
than solely on the examiner's assessment of the level of 
disability at the moment of the examination.  Further, when 
evaluating the level of disability from a mental disorder, the 
rating agency shall consider the extent of social impairment, but 
shall not assign an evaluation based solely on the basis of 
social impairment.  The focus of the rating process is on 
industrial impairment from the service-connected psychiatric 
disorder, and social impairment is significant only insofar as it 
affects earning capacity.   38 C.F.R. §§ 4.126, 4.130.

In January 2001, a VA clinician in a substance abuse treatment 
unit noted that the Veteran was referred from another VA 
outpatient clinic for treatment for alcohol abuse.  Records of 
individual, group, and marital counseling at the outpatient 
clinic for treatment from June 2002 to March 2010 have been 
obtained, associated with the claims file, and will be considered 
chronologically. 

In June 2002, a counselor noted that the Veteran presented an 
intense and depressed mood but with a neat appearance and with 
goal directed thought processes.  The Veteran denied 
hallucinations, delusions, and suicidal ideations, and reported 
that events in Vietnam did not bother him.  However, testing 
showed that Vietnam played a large role in his life and that his 
resentment of authority caused frequent loss of employment.  The 
counselor diagnosed PTSD with occupational problems and assigned 
a GAF of 45.  In August 2002, a VA psychiatrist noted the 
Veteran's reports of irritability, hypervigilance, startle 
reaction, feelings of social isolation, psychic numbing, and 
intrusive recollections and nightmares of his combat experiences 
in Vietnam.  The Veteran reported being married for many years 
with teenage children; however, he was fired eight times from 
jobs for conflicts with authority.  The psychiatrist diagnosed 
PTSD and noted a GAF score of 56.  

In March 2004, the Veteran was admitted to a VA inpatient PTSD 
treatment program with symptoms of interrupted sleep, nightmares, 
irritability, bursts of anger, and a history of alcohol abuse but 
with no history of specific violent behavior or ideations.  A 
clinician assigned an initial GAF of 40.  While in treatment, the 
Veteran was restrained by police officers after an episode of 
aggressive and threatening behavior toward a counselor, but there 
was no personal assault or injury.  The Veteran was otherwise 
cooperative with the treatment activities, participated in 
offsite trips with other patients, and received occasional 
weekend passes to return home to visit his family.  

In April 2004, a VA psychiatrist noted a review of the claims 
file and the Veteran's report of the following symptoms that he 
experienced since returning from Vietnam:  insomnia, nightmares, 
amnesia of events in service, anger, rage, emotional numbing, 
social withdrawal, loss of interest in recreation, poor 
concentration, and problems with authority figures.  The Veteran 
reported that he was fired from employment several times and last 
worked in November 2002.  He reported that he had no close 
friends and that his 32 year marriage was near break up because 
of his anger and verbal abuse of his spouse.  On examination, the 
psychiatrist noted that the Veteran's abuse of alcohol was 
problematic but not causal of his symptoms.  The Veteran was 
oriented with no thought or communications deficits and no 
suicidal or homicidal ideations.   The Veteran had some capacity 
for insight without significant cognitive impairment but with 
some age-related forgetfulness.   Judgment was sound but the 
Veteran was impulsive and aggressive when angry.  The 
psychiatrist assigned a GAF for 45 and noted that the symptoms 
imposed significant social and occupational impairment.  

In June 2004, the Veteran's VA attending therapist provided a 
report to the Social Security Administration.  This therapist 
identifies herself in the report as a doctoral-level licensed 
psychologist but in later clinical notes identifies her position 
as a master's-degree level therapist.  In addition to description 
of symptoms substantially consistent with the earlier 
examinations, the therapist noted that the Veteran's flashbacks 
impaired his ability to work and that his poor anger impulse 
control was a danger to others.  In October 2004, the SSA granted 
disability benefits in part for PTSD, effective October 2002. 

VA outpatient counseling records showed that the Veteran and his 
spouse continued to participate in counseling sessions with the 
counselors commenting frequently on issues of anger control 
within the marriage.  The Veteran attended a reunion of his 
military unit and had "mixed feelings" about the social event.  

In a November 2005 letter, the Veteran's attending therapist 
noted that the Veteran's symptoms had become more severe since 
the April 2004 examination with increased apathy, a lack of 
desire to leave home, fits of rage at home and while operating a 
vehicle, and decreased productivity in accomplishing daily 
activities.  The Veteran remained unemployed because of his 
inability to tolerate people of authority, placing additional 
financial pressure on his spouse to support his family.  The 
therapist assigned a GAF of 35 for the previous year and 25 at 
the time of the letter.  Individual counselor notations for the 
six months prior to this letter show continued symptoms of lack 
of anger control and inability to work that do not reflect more 
severe symptoms; however, the counselor noted an increased 
intolerance of the Veteran's behavior by his spouse.  

In a December 2005 RO hearing, the Veteran and his spouse 
described their difficulties in martial communications, suicidal 
ideations, anxiety, and lack of self control.  The spouse stated 
that life with the Veteran was difficult but that there were no 
plans to dissolve the marriage.  
  
In July 2006, a VA psychiatrist noted a review of the claims file 
and medical records.   The Veteran reported that he continued to 
participate in counseling sessions but had received medical care 
including prescription medication for the last two years from a 
private physician.  He reported that he declined referrals for 
additional inpatient VA treatment in December 2005 and February 
2006.  The Veteran reported a continued inability to work, 
strained relationship with his spouse, children and 
grandchildren, and a lack of social life, although he did report 
playing golf.  On examination, the psychiatrist noted an adequate 
appearance and orientation, fatigued and tense psychomotor 
activity, blunted affect, and depressed mood.  The Veteran's 
judgment and insight were such that he understood the outcome of 
his behavior and the nature of the problem.  The Veteran denied 
obsessive behaviors, panic attacks, and homicidal thoughts.  He 
endorsed occasional suicidal thoughts but that thoughts of the 
impact on his family prevented acting on the thoughts.  The 
psychiatrist noted that the Veteran was emotionally labile with 
alternating angry and tearful presentations. Though process was 
unremarkable but thought content was indicative of hopelessness.  
The Veteran's mistrust of authority was the primary cause for 
unemployment and contributed to family stress.   The psychiatrist 
assigned a GAF of 40.  

VA counseling records through March 2010 showed little 
improvement from the long period of treatment.  The Veteran 
continued to report marital conflict but also reported that his 
spouse and children were what "grounds him and keeps him 
going."  The Veteran reported memory deficits in the form of an 
inability to recognize an acquaintance on the golf course.  The 
Veteran reported that he discussed his symptoms and experiences 
with his brother who was also a Vietnam Era soldier and that he 
enjoyed attending military unit reunions.  

In February 2009, the Board remanded the claim for an increased 
rating for PTSD for additional notice, acquisition of current VA 
counseling and treatment records, and an additional mental health 
examination including a current GAF score and an assessment of 
the Veteran's capacity for employment.  In October 2009, the RO 
provided additional adequate notice and obtained the specified 
records.  

In June 2010, a VA psychiatrist noted a review of the claims 
file, the Veteran's military experiences, and treatment for PTSD 
with an initial GAF score of 45.  The psychiatrist noted the 
Veteran's reports of hypervigilance, startle reaction, insomnia, 
nightmares, social isolation and ten years of unemployment.  The 
Veteran also reported intrusive thoughts, flashbacks, and daily 
anxiety attacks.  The Veteran described seeing images of his 
wartime fellow soldiers but later denied any visual or auditory 
hallucinations.  He reported a continued lack of anger control, 
marital tension, road rage, a foreshortened sense of the future, 
and intolerance of authority.  The psychiatrist cited the long 
period of unemployment and difficulty getting along with 
supervisors as a current indication of unemployability.  On 
examination, the Veteran was oriented and had no impairment of 
thought or communications, speaking in a clear and coherent but 
somewhat rambling manner.  Reasoning, judgment, and memory were 
adequate.  There was some positive suicidal ideation but with no 
plan or intention to carry it out.  The psychiatrist assigned a 
GAF of 45 and concluded that the Veteran could manage his own 
funds but was unemployable.  

As a notice has been provided, additional records obtained, and 
an adequate examination performed, the Board concludes that there 
has been substantial compliance with the instructions of the 
remand.  

The Board concludes that an initial or staged rating in excess of 
70 percent for PTSD is not warranted at any time during the 
period covered by this appeal, exclusive of the total rating from 
March to May 2004 during hospitalization.  

For the entire period of the appeal, the Veteran's PTSD was 
manifested by symptoms such as insomnia, nightmares, flashbacks, 
hypervigilance, startle reaction, impaired impulse control, 
anxious and depressed mood, difficulty establishing and 
maintaining relationships with family and friends, and adapting 
to workplace stress, primarily because of an inability to deal 
with others in authority.  The Veteran also reported occasional 
suicidal ideations but with no plan or intent.  

The Veteran reportedly was fired from many jobs and had not 
worked since November 2002.  However, though occupational 
impairment was found to be significant because of conflicts with 
supervisors, none of the clinicians discounted the Veteran's 
capacity for solitary or self-employment.  

The Veteran also experienced tension within his marriage and 
family as a result of his disorder, manifested by irritability, 
lack of anger control, and depression related to an inability to 
contribute to the family financial status.  Nevertheless, the 
Veteran's marriage remains intact with some contact with his 
children and grandchildren.   Clinicians noted the Veteran's 
general social isolation, but also noted that he did relate to 
other PTSD patients, enjoyed field trips and reunions with other 
Vietnam Era veterans, and played golf.   These symptoms are 
consistent with most, but not all, the criteria for a 70 percent 
rating.  The Veteran did not experience spatial disorientation or 
neglect his personal hygiene and has been able to function 
independently with the exception of safe operation of an 
automobile which he abandoned due to episodes of road rage.  

The Board concludes that a higher rating for total impairment of 
social and occupational function is not warranted because the 
credible lay and medical evidence does not show most attributes 
of the total rating.  Moreover, the Veteran does maintain some 
relationships with family, other veterans, and golf players and 
has the cognitive and communications skills that could support 
solitary or self-employment.  The Veteran does not display gross 
impairment of thought functions or communications.   Although he 
reports a fear of losing control, no longer drives an automobile, 
and does not own weapons, the Veteran's lack of anger control has 
never been productive of violent acts causing harm to him or 
others.  Clinicians noted that the Veteran has sufficient 
judgment and insight to understand his problem and is not 
disoriented as to time and place or experience memory loss to the 
extent that he does not know his own or family names.  The 
Veteran is able to accomplish all activities of daily living.  
The Veteran has generally participated and cooperated with his VA 
treatment program, although the program has been unsuccessful in 
producing any improvement in symptoms, social, or work capacity.  

The Board considered the history of assigned GAF scores as 
indicators of the degree of impairment imposed by the disorder.  
Scores of 56 in 2002 declining to 40 in 2010 are consistent with 
serious but not total occupational and social impairment. The 
therapist's scores of 35 and 25 are not consistent with the 
individual clinical observations by this and other VA therapists 
from 2002 through 2010.  In particular, there is no indication of 
impairment of reality or communications.  Although the Veteran 
avoids contacts with crowds, does not maintain a robust circle of 
friends, and experiences marital conflict, he does not neglect 
his family and does associate with other veterans.  

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular service-connected PTSD results in a unique 
disability that is not addressed by the rating criteria.  
Specifically, there is no evidence of frequent hospitalization 
and the symptoms shown in the lay and medical evidence are 
addressed in the criteria.  The Veteran's difficulty with 
authority and interference with employment are contemplated in 
the 70 percent rating and in the award of TDIU.  There is no 
evidence of any interference with employment.  Thus, there is no 
basis for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 Vet. 
App 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 
337 (1996).

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).








	(CONTINUED ON NEXT PAGE)

ORDER

An initial or staged rating in excess of 70 percent for PTSD is 
denied.  


____________________________________________
DENNIS F. CHIAPPETTA

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


